Case 4:18-cv-00247-ALM Document 116 Filed 01/22/20 Page 1 of 3 PageID #: 2573




                         United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 JASON LEE VAN DYKE                               §
                                                  §
 v.                                               §   Civil Action No. 4:18-CV-00247
                                                  §   Judge Mazzant
 THOMAS RETZLAFF, a/k/a DEAN                      §
 ANDERSON, d/b/a VIA VIEW FILES                   §
 LLC, and VIA VIEW FILES

                                           ORDER

       Pending before the Court is Plaintiff Jason Lee Van Dyke’s Motion for Rulings on Certain

Pending Matters and for Scheduling Conference (Dkt. #105). Having considered the motions and

the relevant pleadings, the Court finds that Plaintiff’s Motion for Rulings on Certain Pending

Matters and for Scheduling Conference (Dkt. #105) should be granted in part and denied in part.

       On March 28, 2018, Plaintiff filed suit against Defendant Thomas Retzlaff in the 431st

State District Court of Texas. On April 10, 2018, Defendant removed the case to federal court.

Plaintiff’s claims concern numerous allegedly harassing, false, and defamatory statements and

publications made by Defendant about Plaintiff.

       On April 10, 2018, Defendant filed a Motion to Dismiss pursuant to the Texas Citizens

Participation Act (“TCPA”) (Dkt. #5), which the Court denied as moot pursuant to Plaintiff’s

amended complaint (Dkt. #53). As a result, on May 22, 2018, Defendant filed his Second

Amended TCPA Motion to Dismiss (Dkt. #44). On July 24, 2018, the Court denied Defendant’s

motion finding that the TCPA is inapplicable in federal court (Dkt. #71). On July 30, 2018,

Defendant filed a Notice of Appeal (Dkt. #74). Additionally, Defendant filed an Unopposed

Emergency Motion to Stay Proceedings Pending Appeal (Dkt. #75). On July 31, 2018, the Court

granted Defendant’s emergency motion and stayed the case (Dkt. #79).
Case 4:18-cv-00247-ALM Document 116 Filed 01/22/20 Page 2 of 3 PageID #: 2574



       On October 22, 2019, the Fifth Circuit affirmed this Court’s ruling and held that—pursuant

to the recently decided Klocke v. Watson, 936 F.3d 240 (5th Cir. 2019)—the TCPA does not apply

in federal court (Dkt. #104). After the Fifth Circuit’s mandate issued on December 23, 2019

(Dkt. #104), the parties filed several motions, including Plaintiff’s Motion for Rulings on Certain

Pending Matters and for Scheduling Conference (Dkt. #105). Several of Plaintiff’s requests to

deny various motions as moot were unopposed (Dkt. #105 at p. 6). Specifically, Plaintiff requested

the following unopposed relief:

       -   “ECF 82 and 83: These documents consist of a motion for a clarifying order filed by

           Plaintiff (ECF 82) and a response in opposition to the same filed by Defendant (ECF

           83). This motion was for a clarifying order specifically related to the stay in this case.

           Plaintiff requests that his motion (ECF 82) be denied as moot.”

       -   “ECF 88 and 93: The first of these documents (ECF 88) is Plaintiff’s motion to lift the

           stay in this case and commence proceedings, which is followed by Defendant’s

           opposition to this same (ECF 93). Plaintiff requests that his motion (ECF 88) be denied

           as moot.”

       -   “ECF 101 and 102: The first document is Plaintiff’s renewed motion to re-open this

           case and lift the stay (ECF 101) and it is followed by Defendant’s response in

           opposition to the same (ECF 102). Plaintiff requests that his motion (ECF 101) be

           denied as moot.”

(Dkt. #105 at pp. 4–6).

       The Court finds that this unopposed relief should be granted.

                                         CONCLUSION

       It is therefore ORDERED that:



                                                 2
    Case 4:18-cv-00247-ALM Document 116 Filed 01/22/20 Page 3 of 3 PageID #: 2575



       -   Plaintiff’s Motion for Clarifying Order (Dkt. #82) is DENIED as moot;

       -   Plaintiff’s Motion to Lift Stay and Commence Proceedings (Dkt. #88) is DENIED as

           moot; and
.
       -   Plaintiff’s Motion to Reopen Case and Lift Stay (Dkt. #101) is DENIED as moot.

           The Court will enter a Scheduling Order to govern the proceedings moving forward and

    will handle all other pending motions in due course.


           SIGNED this 22nd day of January, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                    3
